Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pg. 9, filed 10/5/2021, with respect to the summary of the Office Action and that status of the claims are hereby acknowledged. 
Applicant’s arguments, see pg. 9, filed 10/5/2021, with respect to the Examiner interview are hereby acknowledged.
 Applicant’s arguments, see pg. 10, filed 10/5/2021, with respect to the rejection of the claims under 35 U.S.C. 103 are hereby acknowledged. In view of the applicant’s arguments and the Examiner’s position stated in the Examiner Interview Summary Record (PTOL-143), dated 9/16/2021, the applicant’s arguments are persuasive and the rejection is hereby withdrawn. However, in view of newly found prior art and consideration of preliminary amendments filed on 6/14/2019, a new grounds of rejection is being provided. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 to the claims as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 

For example, the applicant’s Remarks filed 6/14/2019 in the current application provide a “Marked-Up Version of Substitute Specification” (“Marked-Up Version”) as a preliminary amendment that does not appear in any parent applicant. Marked-Up Version of the specification, pages 76-77, disclose a substitute specification adding Figures 19-20 which discloses substantive changes claimed in the original claims of the current application. However, parent applications 15/053,064 filed 2/25/2016 (and 13/590,701 filed 8/21/2012) do not disclose Figures 19-20 of the Marked-Up Version as follows: 

    PNG
    media_image1.png
    310
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    776
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    859
    759
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    275
    778
    media_image4.png
    Greyscale

The specification of the Marked-up Version disclosure contains substantive changes in relation to “match point” (e.g., “within a threshold time span of the match point, and wherein the second subset has more reference fingerprints than the first subset”) that is recited in the independent claims 1, 13, and 18 of the current application and disclosed in Figs. 19-20 and paragraphs in pages 76-77 which are not disclosed in the parent applications. The Examiner can find no parallel disclosure to the “match point” in applicant's Parent Applications as disclosed in Marked-up Version of the current application. Therefore, the newly amended content disclosed in the Marked-up Version disclosure does not appear to be entitled to the priority date of the parent applications.
Continuation Application Contains New Matter Relative to the Prior-Filed Application
Applicant states that this application is a continuation of the prior-filed application. A continuation or divisional application cannot include new matter. See MPEP 211.05 Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The current application 16/441,949 is filed as a continuation of parent application 15/053,064 filed 2/25/2016 (a divisional of application of 13/590,701 filed 8/21/2012). The disclosure of the prior-filed parent application, Application No. 15/053,064 filed 2/25/2016 (and 13/590,701 filed 8/21/2012) 
For example, the applicant’s Remarks filed 6/14/2019 in the current application provide a “Marked-Up Version of Substitute Specification” (“Marked-Up Version”) as a preliminary amendment that does not appear in any parent applicant. Marked-Up Version of the specification, pages 76-77, disclose a substitute specification adding Figures 19-20 which discloses substantive changes claimed in the original claims of the current application. However, parent applications 15/053,064 filed 2/25/2016 (and 13/590,701 filed 8/21/2012) do not disclose Figures 19-20 of the Marked-Up Version. The specification of the Marked-up Version disclosure contains substantive changes in relation to “match point” (e.g., “within a threshold time span of the match point, and wherein the second subset has more reference fingerprints than the first subset”) that is recited in the independent claims 1, 13, and 18 of the current application and disclosed in Figs. 19-20 and paragraphs in pages 76-77 which are not disclosed in the parent applications. The Examiner can find no parallel disclosure to the “match point” in applicant's Parent Applications as disclosed in Marked-up Version of the current application. Therefore, the newly amended content disclosed in the Marked-up Version disclosure does not appear to be entitled to the priority date of the parent applications.
Objection to the Specification - Claimed Subject Matter Not In Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The added material in the claims does not appear to be supported by the disclosure with the filing date of the current application and the effective filing date of the application as a continuation application as follows: Applicant filed the current application (16/441,949) as a continuation application with a filing date of 6/14/2019 without claims (See MPEP 601.01 citing 37 C.F.R. 1.53 Application filing requirements — Nonprovisional application. The filing date of an application for patent filed under this section, other 
First, Independent claim 1 recites limitations relating to “determining, by a computing device, a match point with a sequence of media content that is presented by a playback device…obtaining, by the computing device, a fragment of media content; generating, by the computing device, a query fingerprint using the fragment of media content…” (and said limitations are similarly recited in independent claims 13 and 18). The applicant’s specification discloses the following: 

    PNG
    media_image5.png
    313
    801
    media_image5.png
    Greyscale
 



    PNG
    media_image6.png
    347
    784
    media_image6.png
    Greyscale

With respect to the term “match point” as recited in the independent claims, the applicant’s claims also recite that the same “computing device” that determines a match point is also the same computing device that then obtains a fragment of media content and generates/compares a query fingerprint. However, the applicant’s preliminary amendment to the specification (filed 6/14/2019) states the following: “If a match is generated at remote server, then a chunk of reference signatures corresponding to a range around the match point (time stamp) are downloaded by the mobile/media device and the match is returned.” However, the applicant’s claim 1 first recites determining a match point, then obtaining a fragment of media content, and then generating and comparing a query fingerprint. More importantly, applicant’s specification only references a “match point” when it is generated at the server but does not disclose the match point is communicated to the mobile device nor how a mobile device generates a “match point” or “timestamp” when the specification does not correlate timestamps prior to a computing device obtaining a fragment of media content (including obtaining a fragment with a microphone or camera after generating a timestamp).
Equally important is that when claim 1 is further analyzed with dependent claims 5 and 7, the “obtaining” recited in the dependent claims requires using a microphone and a camera, such that if the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Applicant filed the current application (16/441,949) as a continuation application with a filing date of 6/14/2019 without claims (See MPEP 601.01 citing 37 C.F.R. 1.53 Application filing requirements — Nonprovisional application. The filing date of an application for patent filed under this section, other than an application for a design patent or a provisional application under paragraph (c) of this section, is the date on which a specification, with or without claims, is received in the Office.). Thereafter, on 9/1/2019 applicant filed an amendment with new claims 1-20. The current application (16/441,949) received its filing date without filing claims wherein the claims were filed as an amendment on 9/1/2019. See 37 C.F.R. 1.121 Manner in making amendments in applications including the specification and claims and 37 C.F.R. 1.121 states “No new matter. No amendment may introduce new matter into the disclosure of an application.” See also 35 U.S.C. 132(a) and MPEP 211.05. The added material in the claims which is not supported by the original disclosure is as follows: 
First, Independent claim 1 recites limitations relating to “determining, by a computing device, a match point with a sequence of media content that is presented by a playback device…obtaining, by the computing device, a fragment of media content; generating, by the computing device, a query fingerprint using the fragment of media content…” (and said limitations are similarly recited in independent claims 13 and 18). The applicant’s specification discloses the following: 

    PNG
    media_image5.png
    313
    801
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    347
    784
    media_image6.png
    Greyscale

With respect to the term “match point” as recited in the independent claims, the applicant’s claims also recite that the same “computing device” that determines a match point is also the same computing device that then obtains a fragment of media content and generates/compares a query fingerprint. However, the applicant’s preliminary amendment to the specification (filed 6/14/2019) states the following: “If a match is generated at remote server, then a chunk of reference signatures corresponding to a range around the match point (time stamp) are downloaded by the mobile/media device and the match is returned.” However, the applicant’s claim 1 first recites determining a match point, then obtaining a fragment of media content, and then generating and comparing a query 
Equally important is that when claim 1 is further analyzed with dependent claims 5 and 7, the “obtaining” recited in the dependent claims requires using a microphone and a camera, such that if the computing device of claim 1 corresponds to a server that determines a match point disclosed in the specification, the specification does not disclose a server with a microphone and a camera. Therefore, the computing device of claim 1 would be a mobile device in further view of claims 5 and 7, however, the specification does not disclose a mobile device that determines a match point, then obtains a fragment of media content, and then generates/compares the query fingerprint as claimed. Therefore, the claimed subject matter does not appear in the specification and does not provide antecedent basis for the “match point” as claimed.
MPEP 2163.06 states “The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.” In the current application, the Examiner has performed a prior art search on the subject matter as claimed but a prior art rejection cannot be made on the limitations as claimed (i.e., a mobile device that determines a match point before obtaining/generating/comparing a query fingerprint [determining, by a computing device, a match point with a sequence of media content that is presented by a playback device…obtaining, by the computing device, a fragment of media content; generating, by the computing device, a query fingerprint using the fragment of media content…]).
Applicant is required to cancel the new matter in the reply to this Office Action or provide a detailed response of how the claims filed after the specification original filing date, of 6/14/2019, are supported in the original specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421